Case: 09-40842     Document: 00511027066          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40842
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MONICA MENDOZA-OROSCO,


                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:05-CR-425-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Monica Mendoza-Orosco raises
arguments that she concedes are foreclosed by United States v. Mondragon-
Santiago, 564 F.3d 357, 364-65 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009),
which held that plain error review applies to forfeited issues of procedural
reasonableness. Accordingly, the appellant’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.